RECEIVED

Talanoa T. Naufahu, Pro se FEB 97 2020
1118 E.11th Avenue Anchorage, Alaska 99501 CLERK, U.S. DISTRICT COURT
02/27/2020 ANCHORAGE, AIK.

IN THE UNITED STATES FEDERAL DISTRICT
COURT FOR THE DISTRICT OF ALASKA

TALANOA T. NAUFAHU, PRO SE Request for Jury Trial
Plaintiff Reserve the Right To Amend
Vs.
ROBINSON TAIT, P.S., Case #_3!20-¢v- COOYY mB
JOE A.P. SOLSENG,
WELLS FARGO BANK N.A.,
PHH MORTGAGE SERVICES,
Defendant’s

 

5.5 MILLION DOLLAR CIVIL LAWSUIT FOR NON-JUDICIAL WRONGFUL
FORECLOSURE

Talanoa T. Naufahu, proceeding in propia persona, files civil lawsuit for wrongful foreclosure
on the property located at 1118 E. 11th Avenue, Anchorage, Alaska 99501. The plaintiff alleges
the foreclosure is “Void” because the foreclosure was initiated by a party without standing. The
defendant did not have legal authority to sign the notice of default letter on behalf of the trustee.
The defendant violated Federal Laws and the provisions defined in 15 U.S.C. Sec. 1692 false
misrepresentation in the course of collecting a debt. The defendant wrongfully foreclosed on the
plaintiff and also violated the Truth in Lending Act, Regulation Z, 12 CFR §226.23, beached the
contract, and slandered the title. Plaintiff also brings his claim forward for slander of credit and
infliction of emotional; distress. The defendant in this case is a debt collector as advertised in the
media and noted at the bottom of the business emails. The defendant violated the FDCPA,
including misrepresentation, fraud, harassment, unfair means, and deception to collect a
debt.

The above mentioned claims are fatal flaw to the non- judicial foreclosure action and renders the

foreclosure void, including orders in eviction court. The attached exhibits will verify the

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 1 of 17
foreclosure was initiated by a party without standing.

The eviction court does not have jurisdiction and was not aware of the fact that the non-judicial
foreclosure is unlawful and void.

I. Lack of Standing:

1.1 The defendant who initiated the non-judicial foreclosure did not have standing to execute the
power of sale clause in the deed of trust. The lack of authority to execute the power of sale clause
and the other claims mentioned herein is the basis for this wrongful foreclosure lawsuit.

Il. Violation Of The FDCPA:

2.1 The law firm, or the attorney, did not meet the requirements mandated in the Fair Debt
Collection Practices Act (FDCPA), necessary to be a legal debt collector.

2.2 The FDCPA mandates the attorney and the law firm must have a license to be a debt
collector, a bond, and they must be registered with the Attorney General in the State in which
they are collecting.

2.3 The debt collector in this case is in violation of the FDCPA, they do not meet the legal
requirements to be considered a debt collector and therefore have no standing before the court.
2.4 The violation of the FDCPA, is a Federal question and therefore Federal Court has
jurisdiction to make a determination on the matter. Picking v. Pennsylvania R. Co. 151 Fed. 2nd
240; Pucket v. Cox 456 2nd 233. Pro se pleadings are to be considered without regard to
technicality; pro se litigant’s pleadings are not to be held to the same high standards of perfection
as lawyers. Platsky v. C.I.A. 953 F.2d. 25.

2.5 Additionally, pro se litigants are to be given reasonable opportunity to remedy the defects in
their pleadings. Reynoldson v. Shillinger 907F .2d 124, 126 (10th Cir. 1990); See also Jaxon v.
Circle K. Corp. 773 F.2d 1138, 1140 (10th Cir. 1985) (1). Warnock v. Pecos County, Tex., 88 F3d
341 (Sth Cir. 1996) Eleventh Amendment does not protect state officials from claims for
prospective relief when it is alleged that state officials acted in violation of federal law.

2.6 The Federal Law mandates any debt collection company attempting to collect debt within the
State of Alaska, must be bonded and licensed to do so. Failure of the Corporation to maintain
active surety bond, warrants grounds for immediate ceasing of collection activities and reporting
to major credit bureaus.

2.7 A third party collection agency that violates any provision of the FDCPA, is liable to civil and
criminal penalties which may include monetary compensation to the victim.

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 2 of 17
2.8 The debt collector company cannot at any point engage in abuse, threats, coercion,
misrepresentation, fraud, harassment, unfair means, and deception to collect debt.

2.9 The debt collection company must provide proof that they have the authority to collect fees,
interest or expenses above the original balance; such proof may be a signed document by the
debtor.

Il. Violation Of The Truth In Lending Act:

3.1 The defendant Robinson Tait, P.S. violated the Truth in Lending Act, Regulation Z, 12 CFR
§226.23, which states that the security agreement signed with a lender can be rescinded if they
have not provided the proper disclosures. The original debt was actually zero because the
Plaintiff’s financial asset was exchanged for FED’s promissory notes in an even exchange. The
defendant Joe A.P. Solseng mislead State Court when he/she executed the unlawful non- judicial
foreclosure and eviction case against the plaintiff’s property in State Court of Alaska in
Anchorage county. Case Nu# 3AN 17 08544CI

3.2 The attorney does not have a license to practice law and therefore is not qualified to represent
a fictitious corporation in court.

3.4 The Supreme Court ruled lawyers and attorneys are NOT licensed to practice law, the nature
of lawyer- craft in America as per the United States Supreme Court; The practice of Law CAN
NOT be licensed by any state/State. (Schware v. Board of Examiners, 353 U.S. 238, 239).

3.5 The defendant misrepresented himself to the court as a licensed attorney when he/she does
not have a license to practice law. A certificate is not a license to practice Law as an occupation,
nor do business as a law firm.

IV. Jurisdiction:

4.1 The Constitution and 28 U.S.C. § 1332 vest federal courts with jurisdiction to hear cases that
“arise under” federal law.

4.2 The Constitution vests federal courts with the authority to hear cases “arising under thfe]
Constitution [or] the Laws of the United States.” U.S. Const. art III, § 2. Congress vests federal
district courts with subject-matter jurisdiction over cases involving questions of federal law:
“The district courts shall have original jurisdiction of all civil actions arising under the
Constitution, laws, or treaties of the United States.” 28 U.S.C. § 1331.

V. The Two Jurisdictions for The Court To Operate Under:

5.1 Plaintiff, is only aware of two jurisdiction the court can operate under as per the

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 3 of 17
Constitution, and those jurisdiction are Common Law, and Admiralty Jurisdiction.

5.2 If the court chooses to proceed under Admiralty Jurisdiction, plaintiff will need the court to
inform him where the rules of procedures for admiralty jurisdiction can be found.

VI. A Federal Question- Jurisdiction and Statement of a Claim:

6.1 The test for determining whether allegations are sufficient to confer federal question
jurisdiction has two prongs.

6.2 First, pursuant to statute, the plaintiff must present a federal question-a claim “arising under
the Constitution, laws, or treaties of the United States. See: 18. 28 U.S.C. § 1331 (1982). This
statutory requirement is grounded in the Constitution. See U.S. Const. art. III, § 2. "1" Second,
courts have added the requirement that the federal question must be "substantial." See Hagans v.
Lavine, 415 U.S. 528, 536-38 (1974); Bell v. Hood, 327 U.S. 678, 682-83 (1946); 13B C. Wright,
A. Miller & E. Cooper, Federal Practice and Procedure § 3564, at 66-77 (1984).

6.3 The plaintiff pleaded factual content and evidence that is documented in the defendant’s
records that allows the court to draw the reasonable inference that the defendant is guilty of
violating Federal Laws when he/she signed the default letter on behalf of the trustee without
legal documentation to verify legal authority.

6.4 The exhibit marked “A” will show the document used to execute the power of sale clause in
the deed of trust was signed by a party that did not have standing to initiate the Non-Judicial
Foreclosure and therefore the foreclosure is void.

6.5 The exhibit marked “B” is a copy of the deed of trust which shows who the legal trustee is in
the deed of trust. (place the exhibits in 6.4 and 6.5)

VII. Reservation of Rights Under UCC-1-308:

7.1 T have reserved my rights under the UCC 1-308, formally 1-207, and demand the statutes
used in this court be construed in harmony with Common Law.

7.2 The code is complimentary to the common law, which remains in force, except where
displaced by the code.

7.3 A statute should be construed in harmony with the common law, unless there is a clear
legislative intent to abrogate the common law.

7.4 The code was written as not to abolish the common law entirely. I was not involved with an

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 4 of 17
international maritime contract, so in good faith, I deny that such a contract exists, and demand

the court proceed under Common Law Jurisdiction.

VIII. Facts of The Dispute:
The foreclosure is void because it was initiated by a party without standing.
8.1 The attorney is in violation of the Federal Security

8.2 The attorney unlawfully signed the notice of default on behalf of the trustee which created a
fatal flaw to the action:

8.3 The defendant in this case is in violation of the Truth in Lending Act z.
8.4 The defendant cannot verify agency.

8.5 The defendant misrepresented himself/herself to the court as a licensed attorney when he
does not have a license to practice law.

8.6 The fact the defendants issued a notice of default letter to execute the power of sale clause in
the deed of trust will verify the defendants contracted to provide a loan to the plaintiff, and the
defendants owed a legal duty to the plaintiff.

8.7 The defendant’s duty was breached because they never provided a loan to the plaintiff.

8.9 The alleged loan was an exchange of the plaintiff’s signed promissory note for electronic
credits from Federal Reserve.

8.10 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. UCC §1-201(24), §3-104, §3-306, §3-105, UCC §§8-
102 (7), (9), (15), (17), §8-501, §8-503, §8-511, UCC §§9-102(9), (11), (12)(B), (49), (64), 12
USC 1813()(1).

8.11 The defendant’s accounting records will show the corporation has an offsetting liability to
the homeowner pursuant to FAS 95, GAAP and Thrift Finance Reports (TFR), and the alleged
loan was always an asset to the defendants.

8.12 These records include: a. FR 2046 balance sheet, b. 1099-OID report, c. S-3/A
Registration Statement, d. 424-B5 Prospectus and, e. RC-S & RC-B Call Schedules.

8.13 The corporation never registered the commercial instrument because they knew it was a
financial asset to the debtor, and that there was a breach.

8.14 The breach of contract has damaged the plaintiff in the following manner, and plaintiff is

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 5 of 17
demanding compensatory damages to reimburse the plaintiff for costs associated with the injury.
All of the monthly payments made on a fake loan plus interest for the number of year’s payments
were made and legal expenses. $5.5 MILLION

8.15 Plaintiff also demands punitive damages as a remedy for the defendant’s conduct that was
intentional and excessively reckless. The wrongful foreclosure has caused negative effects on

plaintiffs credit report.

8.16 The plaintiff also has other claims for relief because he will prove there was or a conspiracy
to deprive him of property without the administration of justice, in violation of plaintiff’s due
process of law under Title 42 U.S.C. 1983 (Constitutional injury), 1985 (Conspiracy) and 1986
(“Knowledge” and “Neglect to Prevent” a U.S. Constitutional Wrong).

8.17 Under Title 18 U.S.C.A. 241 (Conspiracy), violators “shall be fined not more than $10,000
or imprisoned not more than ten (10) years or both.” The foreclosing party lacked standing to
foreclose because they did not have legal authority to execute the power of sale clause in the
deed of trust, and therefore the “Notice of Default and Election To Sell” document has a “Fatal
Defect” which robbed the legal system of Jurisdiction and the Non — Judicial foreclosure is
unlawful.

8.18 The legal Trustee is the person who has standing to execute the power of sale clause in the
deed of trust. In this case there is no legal trustee because the promissory note and deed of trust
were never registered into the trust, because the promissory note was bundled and sold during
the securitizing process.

8.19 The deed of trust states the repayment of the debt is evidenced by the “NOTE,” however the
“Original” note was not filed in the record or included in the notice of “Notice of Default” letter.

8.20 Without that Note, the defendants cannot verify there was any debt.

8.21 It is well known in the legal community a trust deed is always used together with
a promissory note that sets out the amount and terms of the alleged loan.

8.22 The deed of trust, and the promissory note must always be together, and without the note
and the loan accounting entries, the attorney has failed to prove there was any debt, a second
fatal flaw to the wrongful foreclosure.

8.23 The debt collector company cannot at any point engage in abuse, threats, coercion,
misrepresentation, fraud, harassment, unfair means, and deception to collect debt. The attorney is
in violation of the FDCPA, as they do not have a licenses to collect a debt, they have no bond in
place to be a debt collector and they are not registered in the States they are attempting to collect

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 6 of 17
in. These legal documents must be placed on the court record to verify the defendant is a legal

debt collector.
Plaintiff’s claims are brought forward Under Common Law:
IX. Elements for Common Law:
9.1 Controversy (The listed defendants)
9.2 Specific Claim (wrongful foreclosure)
9.3 Specific Remedy Sought by Claimant (5.5 million dollars)

9.4 Claim Must be Sworn To (Affidavit of Verification attached), and I will verify in open court
that all herein is true.

X. Elements Of A FDCPA Claim:

10.1 A plaintiff who brings a suit under the FDCPA must prove the following elements in order

to successfully make out his claim:

(1) That plaintiff is a “consumer” as defined by 15 U.S.C. § 1692 a (3);

(2) That the debt arises out of a transaction entered into for personal purposes;

(3) That the defendant is a “debt collector” as defined by 15 U.S.C. § 1692a (6); and

(4) That the defendant violated one of the provisions contained in 15 U.S.C. §§ 1692 a-1692.

10.2 The plaintiff is a consumer as shown by the alleged mortgage loan and unlawful non

judicial foreclosure filed in State Court against the plaintiff’s property.

10.3 The alleged loan was to secure personal housing for the plaintiff and his family. The
defendant is a debt collector as noted in their emails and phone communications as well as the

business description.

10.4 The defendant violated provisions defined in 15 U.S.C. Sec. 1692 false misrepresentation in

the course of collecting a debt.

10.5 The FDCPA mandates debt collectors can't use false, deceptive, or misleading practices.

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 7 of 17
XI. Parties:
11.1 Plaintiff, is a resident of Anchorage County, Alaska.
11.2 Defendent. Joe A.P. Solseng,
11.3Defendent. Robinson Tait, P.S.
11.4 Defendent. Well Fargo Bank N.A.
11.5 Defendent. "Mers" Mortgage Electronic Registration System
11.6 Park Place Securties Inc.

11.7 The Foreclosure Service is believed to be a law firm corporation operated from Washington
and is in the business of conducting non-judicial foreclosures in Anchorage County, Alaska

XII. The Truth in Lending Act, Regulation Z, 12 CFR §226.23:

12.1 The original debt was actually zero because the Plaintiff’s financial asset was exchanged for
FED’s promissory notes in an even exchange. The failure to disclose the true nature of the
exchange is clearly misrepresentation, fraud, harassment, unfair means, and deception to collect
debt.

XHI. Breach of Contract:

13.1 On or about October 6, 2004 the plaintiffs purchased a home and obtained a mortgage loan
from Argent Mortgage Co. LLC, in the approximate amount $126,480.00.

13.2 The plaintiff was never provided a loan, the original debt was actually zero because the
plaintiff's financial asset was exchanged for FED’s promissory notes in an even exchange.

13.3 The alleged loan was created with plaintiff’s signature because all commercial instruments
such as promissory notes, credit agreements, bills of exchange and checks are defined as legal
tender, or money, by the statutes such as 12 USC 1813(1)(1), UCC §1-201(24), §3-104, §8-

102(9), §§9-102(9), (11), (12)(B), (49), (64).

13.4 These statutes define a promissory note or security to be negotiable (sellable) because it is a
financial asset. This is necessary because contracts requiring lawful money are illegal pursuant
to Title 31 USC §5118(d) (2). All debts today are discharged by promises to pay in the future.

13.5 Federal Reserve notes are registered securities and promises to pay in the future. They are
secured by liens on promissory notes of collateral owned by real people.

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 8 of 17
13.5 The statutes do not provide the Federal Reserve Corporation a monopoly on promissory

notes, as debt collectors insist.

13.6 Plaintiffs signature created the promissory note in dispute, and it was sold to the Federal
Reserve in exchange for plaintiff’s signed note.

13.7 Plaintiff's promissory note never became a registered security, and a financial asset that can
be negotiated because, for commercial instruments to be legal tender, they must be secured by a
maritime lien on a prepaid trust account recorded at the county and registered on a UCC-1. It
then becomes a registered security and a financial asset that can be negotiated.

13.8 The defendants further complicated the fraudulent process by selling their payables to
another entity to remove it from their balance sheet.

13.9 This is called securitization or off-balance sheet financing. No loan was provided to the
plaintiff, and the defendants failed to file evidence on the record to prove a contract existed.

13.10 The original contract and an accounting of the loan entries was never filed in the wrongful
foreclosure case that was filed against plaintiffs property.

13.11 The Attorney who signed the “Notice of Default” document to execute the power of sale
clause did not have standing, and therefore notice of default has a fatal flaw, and the foreclosure
judgment must be vacated and this claim granted for the full amount demanded.

IXV. Scheme To Defraud:

14.1 The contract should be rescinded because the defendant did not provide full disclosure, the
contract is extremely deceptive and unconscionable, In re Pearl Maxwell, 281 B.R. 101

14.2 The Truth in Lending Act, Regulation Z, 12 CFR §226.23, states that the security agreement
signed with a lender can be rescinded if they have not provided the proper disclosures. The
original debt was actually zero because the Plaintiff's financial asset was exchanged for FED’s
promissory notes in an even exchange.

14.3 Promissory Notes and other commercial instruments are legal tender and financial assets to
the originator and a liability to the lender. If a security interest in the note is perfected, by
recording it on a lien as a registered security, the maker or originator becomes an entitlement
holder in the asset.

14.4 But the defendants do not understand that they have this liability because most people are
unaware of it.

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 9 of 17
a. UCC §1-201(24), §3-104, §3-306, §3-105,
b. UCC §§8-102 (7), (9), (15), (17), §8-501, §8-503, §8-511
c. UCC §§9-102(9), (11), (12)(B), (49), (64)

d. 12 USC 1813()(1)

14.5 The defendant’s records will show the defendants have an offsetting liability to the plaintiff
pursuant to FAS 95, GAAP and Thrift Finance Reports (TFR).

14.6 These records include:

a. FR 2046 balance sheet,

b. 1099-OID report,

c. S-3/A registration statement,
d. 424-B5 prospectus and

e. RC-S & RC-B Call Schedules

14.7 The defendants never registered the plaintiff’s signed promissory note (commercial
instrument), because they know it is showing as a financial asset on their books.

14.8 The defendants did not register the promissory note to establish a security interest in the
financial asset to take the position of a secured creditor.

14.9 The promissory note is not listed on a maritime lien against the prepaid trust account and
filed with the county recorder and put on a UCC-1.

a. §8-102(13), §9-203; §9-505, §9-312
b. 46 USC §§31321, 31343, 46 CFR 67.250, §9-102(52), §9-317, §9-322

14.10 Plaintiff demands the original foreclosure claim to be set off for recoupment, and to have
the assets cancel out the liabilities according to:

a. FAS 140, §3-305, §3-601, §8-105, §9-404

14.11 It is a violation of both State and Federal law for a bank to sell an unregistered note that is
a security. That violation provides a right to rescission of the contract pursuant to Statutes.

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 10 of 17
XV. The Alleged Loan:

15.1 The exact monthly payments of the alleged mortgage loan varied according to property
taxes and other fees paid but a typical interest only monthly payment was $1,127.50 including
reserves for the payment of taxes and insurance.

15.2 Beginning in November, 2004 and continuing until June, 2017, the plaintiff made timely
payments to . Homeq loan service then transferred to Ocwen Loan Servicing corp.

15.3 In late August 01, 2016, Wells Fargo Bank N.A. claimed the plaintiff was behind on
payments and hired Foreclosure attorneys Robinson Trait P.S., to commence foreclosure.

15.4 On March 22, 2017, a Notice of Default was issued and signed by the attorney working for
the Foreclosure Services and approximately 91 days later a Notice of Trustee Sale scheduling a
non-judicial foreclosure auction for July 13, 2017, was transmitted to the plaintiff. That Auction
was held at BONEY COURTHOUSE, 303 “K” Street Anchorage, Alaska 99501.And due to
plaintiff's filing Action Lawsuit.

15.5 Wells Fargo Bank N.A. and/or the attorney operating the Foreclosure Services transmitted
to various credit reporting agencies, including Equifax, false adverse information about the
plaintiff, causing his credit to be impaired.

XVI. Legal Prejudice:

16.1 Legal prejudice refers to a condition shown by a party that will defeat the action of an
opposing party.

16.2 In other words, it is a fact or condition which may defeat the opposing party's case, if the
same is established or shown by a party to litigation.

16.3 The plaintiff provides evidence in the notice of default document and the Deed of trust that
will prove the power of sale was executed by an agent without standing, and this prejudiced the
plaintiff and therefore requests damages both compensatory and punitive as relief for the
prejudice suffered.

XVII. Failure To Establish Agency:

17.1 The people have rights, Corporations do not have rights. Among these "Rights" is the right
to contract, the people have this right under 42 USC 1981.

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 11 of 17
17.2 The people exercise this right by their signature and/or Social Security Number.

17.3 Corporations cannot sign and therefore cannot enter into any contract, with an

attorney.

17.4 The right to contract is reserved to the people. This is established by the age-old principle of
"Agency". To establish an "Agency", the "Principal" must ask the "Agent" to perform a task.

17.5 The "Agent" must agree to perform the task. It is a time-tested principle, of "American
Jurisprudence" that the "Court" must not rely upon the "Agent" to prove "Agency".

17.6 The "Court" must follow the "Principal" to establish "Agency". The law is simple, no
"Principal" no "Agency" to "Capacity to Sue”. Case must be dismissed.

. Federal Question- Violation Of The FDCPA, Sec. 1692

18.1 This is an action brought by a consumer and one of his is violations of the Fair Debt

Collection Practices Act1 (15 U.S.C. § 1692 et seq. [hereinafter “FDCPA”]).

18.2 The plaintiff is a consumer allegedly obligated to pay the alleged consumer debt the
defendants used as grounds for filing the wrongful Non- Judicial Foreclosure action against the

plaintiff's property.

18.3 The transaction was primarily for family household purposes, so under the FDCPA’s
definition of a “debt”, this consumer debt is covered under the FDCPA. Therefore, subject matter

jurisdiction exists under 28 U.S.C. § 1331.

18.4 The defendant, and the named corporation are debt collectors as defined in Title 15 of the
United States Code, section 1692a(6) of the Act.

IXX. The Defendant Is A Debt Collector:

19.1 The term “debt collector” means any person who uses any instrumentality of interstate
commerce or the mails in any business the principal purpose of which is the collection of any
debts, or who regularly collects or attempts to collect, directly or indirectly, debts owed or due or

asserted to be owed or due another.

Case 3:20-cv-00048-TMB Document 1 Filed 02/27/20 Page 12 of 17
19.2 This definition includes any creditor who, in the process of collecting his own debts, uses
any name other than his own which would indicate that a third person is collecting or attempting
to collect such debts. In this dispute the debt collector used false, deceptive and harassing debt

collection tactics against the plaintiff.

19.3 The debt collection agent is not licensed by the State to be a legal debt collector, the agent’s
law firm is also not licensed by the State they are collecting in, or any other State to be a legal

debt collector as mandated in the FDCPA.

19.4 The agent or the law firm had no bond to be a debt collector and therefore is in violation of

the FDCPA.

19.5 The court rules mandate attorneys have to have a license to practice law, and the debt

collector must be working under an attorney with a license to practice law.

19.6 Lawyers and attorneys are NOT licensed to practice law, the nature of lawyer- craft in
America as per the United States Supreme Court; The practice of Law CAN NOT be licensed by
any state/State. (Schware v. Board of Examiners, 353 U.S. 238, 239).

19.7 The practice of Law is AN OCCUPATION OF COMMON RIGHT! (Sims v. Aherns, 271
S.W. 720 (1925).

19.8 The debt collector in this case lied and used deceptive means to attempt to collect a debt.

19.9 The debt collector in this case does not have a license to collect, a bond nor is the debt

collector registered with the Attorney General for my State.

19.10 The debt collector’s law firm is also mandated by the FDCPA to have a license to collect
debts, a bond, and must be registered with the Attorney General for the State in which they are

collecting.

19.11 When the debt collectors fail to obtain the legal credentials to collect debts they are before

the court without standing and their documents must be stricken from the record.

Case 3:20-cv-00048-TMB Document 1 Filed 02/27/20 Page 13 of 17
19.12 The plaintiff is a consumer as shown by the alleged mortgage loan and unlawful non

judicial foreclosure filed in State Court against the plaintiff's property.

19.13 The alleged loan was to secure personal housing for the plaintiff and his family. The

defendant is a debt collector as noted in their emails and phone communications as well as the

business description.

19.14 The defendant violated provisions defined in 15 U.S.C. Sec. 1692 false misrepresentation

in the course of collecting a debt.

19.15 The FDCPA mandates debt collectors cannot use false, deceptive, or misleading practices.

XX. Recourse:

20.1 The Recourse appears in the Uniform Commercial Code at 1-103.6, which says: The Code
is complimentary to the Common Law, which remains in force, except where displaced by the
code. A statute should be construed in harmony with the Common Law unless there is a clear
legislative intent to abrogate the Common Law.

XXI. Elements for Breach Of Contract:
21.1 There is a contract that was breached.
21.2 The breach is material.
21.3 The breach leads to direct and/or consequential damages.

21.4 The breach occurred within the last four years.
1* Claim- Wrongful Foreclosure:

The foreclosing party did not have standing to execute the power of sale clause in the deed of
trust, and therefore the non- judicial foreclosure is void.

2° Claim- Violation Of The FDCPA:

The defendant violated one or more of the provisions contained in 15 U.S.C. §§ 1692 a-1692.
3” Claim- Violation Of The Truth In Lending Act:

The Truth in Lending Act, Regulation Z, 12 CFR §226.23

Case 3:20-cv-00048-TMB Document 1 Filed 02/27/20 Page 14 of 17
4" Claim- Breach Of Contract:

The defendant is in breach of contract, as the original debt was actually zero because the Plaintiff's

financial asset was exchanged for FED’s promissory notes in an even exchange.

5 Claim Violation Of Federal Trust and Lien Laws:

The defendant violated Federal Trust and Lien Laws when he/she signed on behalf of the trustee without

legal authorization.
6" Claim- Slander of Title:

The defendants have caused to be recorded various documents including a Notice of Trustee Sale
which has impaired the plaintiff’s title which constitutes slander of title.

7" Claim- Slander of Credit

The plaintiff allege that the actions and inactions of the defendants have impaired their credit.

9* Claim- Infliction of Emotional Distress:

The defendants have intentionally or negligently taken actions which have caused the plaintiffs
severe emotional distress.

Wherefore, having set forth various causes of action against the defendants, the plaintiffs pray

for the following relief:

1. This Court Vacate the foreclosure sale process that was scheduled for July 13, 2017, based on
the attorney’s fraudulent misconduct mentioned in the claim, and grant damages.

2. The actions of defendants be determined unfair and deceptive business practices in violation of
Federal Laws, and Federal Security statutes.

3. To have the alleged debt discharged.

4. To be awarded compensatory and punitive damages provided for in the amount of 5.5 million
dollars including costs and legal expenses;

5. That the Plaintiff be awarded consequential damages to be fully proved at the time of trial;

7. That the Court grant any other relief that may be just or equitable.

Case 3:20-cv-00048-TMB Document 1 Filed 02/27/20 Page 15 of 17
8. The defendants contact the credit reporting agencies and correct the false information that was

reported to them.

A \ye
AV Pan ces 02/27/2020
,\/ YL 7

Talanoa T. Naufahu

CERTIFICATE OF SERVICE

I hereby certify that on the th day of , 02/27/2020, the foregoing document
was We and a copy was mailed out to Defendent’s attorney on record.

i

het

Talanoa T, Naufahu

LA 02/27/2020

 

Without Prejudice UCC 1-308

Mailed to the following:

Joe A.P. SOLSENG,
500 Central Building
810 Third Avenue
Seattle, WA 98104

Attorney Robinson Tait P.S.

Richard Ullstrom

R. Crabtree, APC Bureau of Consumer protection
1127 W. Seventh Ave., Federal Trade Commission

Anchorage, AK 99501

Case 3:20-cv-00048-TMB Document1 Filed 02/27/20 Page 16 of 17
VERIFICATION:

I, Talanoa T. Naufahu, declare under penalty of perjury in accordance with the Laws of the
United States of America that the foregoing is true and correct and complete to the best of my

a and-pelief.

a /

W\ Ke on this th Day, of 02/27/2020
Tl —— erated

\ V
\Talanoa T. Naufahu,

On this day of , 02/27/2020, before me, the undersigned, a Notary Public in
and for the State of California, personally appeared the above-signed, known to me to be the one
whose name is signed on this instrument, and has acknowledged to me that he has Executed the

same.

Signed:

 

Printed Name:

 

My Commission Expires:

 

Date: Common Law Seal:

 

Case 3:20-cv-00048-TMB Document 1 Filed 02/27/20 Page 17 of 17
